Citation Nr: 1724765	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to August 2, 2005, for the assignment of a 10 percent rating for chronic otitis media.

2.  Entitlement to service connection for benign growth of the endocrine system, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for pseudophakia status-post posterior subcapsular cataracts removal, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Raza S. Mahmood, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to August 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, dated in May 2013 and September 2013.

In a December 2014 decision, the Board denied the Veteran's claim of entitlement to an effective date prior to August 2, 2005, for the assignment of a 10 percent rating for chronic otitis media; and reopened and remanded his claims of entitlement to service connection for benign growth of the endocrine system and service connection for pseudophakia status post posterior subcapsular cataracts removal.  The claims of entitlement to service connection for benign growth of the endocrine system and service connection for pseudophakia status post posterior subcapsular cataracts removal were remanded by the Board again in November 2015, and now return to the Board for adjudication.  

Meanwhile, the Veteran appealed the Board's December 2014 denial of his claim of entitlement to an effective date prior to August 2, 2005, for the assignment of a 10 percent rating for chronic otitis media to the United States Court of Appeals for Veterans Claim (Court).  In an August 2016 Memorandum Decision, the Court vacated the portion of the Board's December 2014 decision which denied an earlier effective date for the assignment of a 10 percent rating for chronic otitis media and remanded the matter back to the Board for further adjudication consistent with its decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for benign growth of the endocrine system and entitlement to service connection for pseudophakia status-post posterior subcapsular cataracts removal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The criteria for an effective date of December 20, 1999, but no earlier, for the assignment of a 10 percent rating for chronic otitis media have been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.400(q) (2015).


CONCLUSION OF LAW

As the Board's decision herein to grant an effective date of December 20, 1999, for the assignment of a 10 percent rating for chronic otitis media is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.  This is a complete grant because the Veteran has stated that his claim should date back to December 20, 1999, which the Board is granting.  Therefore, the Veteran's claim is fully satisfied as he has clearly described the scope of his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2016).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2016).

Here, the Veteran contends that he is entitled to an effective date earlier than August 2, 2005, for the assignment of a 10 percent rating for chronic otitis media.  In a 1946 rating decision, the RO granted entitlement to service connection for otitis media and awarded a 10 percent disability rating, effective the date of the Veteran's separation from service.  In July 1949, the RO reduced the Veteran's disability rating for this condition to a noncompensable rating, effective September 24, 1949.  In August 1991, the Veteran filed a claim of entitlement to an increased rating for his chronic otitis media; however, in a March 1992 rating decision, the RO denied him a compensable disability rating for otitis media.  In February 1995, the Board remanded the Veteran's claim for additional development, and eventually denied the Veteran's claim of entitlement to a compensable disability rating for otitis media in an April 1996 decision, which was affirmed by the Court in December 1997.  Therefore, it is final.  38 U.S.C.A. § 7104(b), 38 C.F.R. § 20.1100.

In correspondence dated on December 20, 1999, the Veteran filed another claim of entitlement to an increased rating for his chronic otitis media, and requested that VA schedule him for an audiometric examination so that his hearing acuity could be measured.  Following a March 2000 VA examination, the RO denied his claim in a June 2000 rating decision.  However, in December 2000, within one year of the June 2000 rating decision, additional relevant VA treatment notes were received.  Specifically, the Veteran submitted a Medical Certificate dated on December 17, 2000, which confirmed a current diagnosis of otitis media.  Therefore, the June 2000 rating decision did not become final, and the February 2010 rating decision which eventually granted the Veteran an increased disability rating of 10 percent for chronic otitis media relates back to the claim which served as the basis for the June 2000 rating decision.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  

In light of these facts, the Board determines that an effective date of December 20, 1999, the date of the claim adjudicated in the June 2000 rating decision, is warranted for the assignment of a 10 percent rating for chronic otitis media.  As no communication from the Veteran that could be construed as a claim for an increased rating was received between the Court's December 1997 affirmation of the Board's April 1996 decision denying a higher rating, and the December 1999 claim, an effective date prior to December 20, 1999, must be denied.    


ORDER

Entitlement to an effective date of December 20, 1999, but no earlier, for the assignment of a 10 percent rating for chronic otitis media is granted. 


REMAND

The Veteran also seeks entitlement to service connection for benign growth of the endocrine system as well as service connection for pseudophakia status-post posterior subcapsular cataracts removal, both to include as due to exposure to ionizing radiation.  However, the Board finds that additional development must be undertaken before these claims can be readjudicated on the merits.

In December 2014, the Board reopened these claims on the basis of newly-received evidence: a November 2013 notice of disagreement in which the Veteran reported that in service he ingested contaminated water containing plutonium and strontium 90 and other fallout radioactive residues while assigned to duty approximately 51/2  blocks from the epicenter of the atomic bomb explosion in Nagasaki, Japan, from October 1945 to July 1946.  

U.S. Marine Corps records confirm that the Veteran participated as a member of the American occupation forces in Japan following World War II.  While serving with
Headquarters and Service Battery, 10th Marine Regiment, he was present in
the VA-defined Nagasaki area from December 1, 1945, to June 21, 1946.  A dose estimate for the Veteran was prepared by the Defense Threat Reduction Agency in July 2009.  The Board notes that the Veteran has already been service connected for basal cell carcinoma of the upper lip due to in-service exposure to ionizing radiation.

The Veteran has repeatedly submitted three medical treatment records in support of his claims of entitlement to service connection.  First, in a November 2005 progress note, a VA staff endocrinologist indicated that the Veteran had a history of multiple thyroid nodules with a dominant right-sided nodule, and that he had a significant history of radiation exposure, having been 0.5 miles from the epicenter of the Nagasaki bomb blast.  As such, the VA endocrinologist opined that the Veteran had a significantly higher risk of developing nodular thyroid disease and thyroid cancer, and concluded that he should be service connected for his thyroid nodules.  

Additionally, the report of a February 2008 VA eye examination noted that the Veteran's first cataract surgery was at age 58, which was several years younger than average.  The VA examiner also indicated that exposure to ionizing radiation could cause posterior subcapsular cataracts, although he could not find data outlining the radiation doses necessary to cause posterior subcapsular cataracts in the long term.  As such, the VA eye examiner opined that the Veteran's posterior subcapsular cataracts were as likely as not caused by his in-service radiation exposure.

Finally, an April 2008 private treatment note diagnosed the Veteran as having a nontoxic, multinodular goiter.  Based on the fact that the Veteran's nine-member family had no history of thyroid nodules or disease in any of them, and the fact that the Veteran had multiple other radiation exposure-related growths and/or problems, the physician opined that that these problems were more likely as not related to his in-service exposure to radioactive byproducts.

Most recently, the Veteran underwent a VA Ionizing Radiation Consultation in July 2015, at which time exposure to ionizing radiation, history of multinodular thyroid goiter, and intraocular lens implants were among his diagnoses.  The VA physician noted that the Veteran was continuing his quest of entitlement to service connection for multinodular goiter and posterior subcapsular cataracts; and indicated that although these conditions were not listed on the Ionizing Radiation Review, they were inquired about on the Ionizing Radiation Exam Worksheet.  The Veteran was thus encouraged to continue his quest for service connection for these conditions.

An April 2016 private treatment record from Marshall Medical Center in Placerville, California, indicated that the Veteran was a new patient who was referred by a private endocrinologist for treatment of  a "multinodular goiter & neck lymphadenopathy due to exposure of radiation from Nagasaki."
 
In light of the evidence associated with the claims file since the Board's previous denial of these issues in August 2010, when viewed in conjunction with the entire record, the Board finds that the Veteran should be provided with new VA examinations to determine the likely etiologies of his diagnosed benign growth of the endocrine system and pseudophakia status-post posterior subcapsular cataracts removal.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran  for VA appropriate examinations to determine the nature and etiology of his multi-nodular thyroid disease and posterior subcapsular cataracts.  It is imperative that the claims file be made available to the examiner(s) in connection with the examinations.  Any medically-indicated tests should be accomplished, and all such tests and clinical findings should be clearly reported.  

After reviewing the claims file and examining the Veteran, an appropriate examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's multi-nodular thyroid disease is related to his period of active duty service, to specifically include in-service exposure to ionizing radiation.  

After reviewing the claims file and examining the Veteran, an appropriate examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's posterior subcapsular cataracts are related to his period of active duty service, to specifically include in-service exposure to ionizing radiation.  

In formulating these opinions, the VA examiners must discuss each of the following: (a) the November 2013 notice of disagreement in which the Veteran reported that he ingested contaminated water in service containing plutonium and strontium 90 and other fallout radioactive residues while assigned to duty approximately 51/2  blocks from the epicenter of the atomic bomb explosion in Nagasaki; (b) the November 2005 VA progress note in which an endocrinologist opined that the Veteran had a significantly higher risk of developing nodular thyroid disease and thyroid cancer, and concluded that he should be service connected for his thyroid nodules; (c) the report of a February 2008 VA eye examination in which a VA eye examiner opined that the Veteran's posterior subcapsular cataracts were as likely as not caused by his in-service radiation exposure; (d) the April 2008 private treatment note in which a physician opined that that the Veteran's nontoxic, multinodular goiter was more likely as not related to his in-service exposure to radioactive byproducts; (e) the report of the July 2015 VA Ionizing Radiation Consultation; and (f) the April 2016 private treatment record which indicated that the Veteran was referred by a private endocrinologist for treatment of  a "multinodular goiter & neck lymphadenopathy due to exposure of radiation from Nagasaki."

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If any opinion cannot be provided without resort to speculation, then the examiner should so indicate, and why.

2.  Readjudicate the claims on appeal.  If the determination of any claim remains adverse to the Veteran, then he and his attorney should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


